Citation Nr: 0622478	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  03-08 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability rating in excess of 30 
percent for pulmonary tuberculosis, far advanced, inactive.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from July 1949 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 RO decision that denied 
an increased disability rating in excess of 30 percent for 
pulmonary tuberculosis, far advanced, inactive.  

In October 2004, the Board granted a motion by this veteran 
to advance his case on the Board's docket based upon his age.

In November 2004, the Board remanded the veteran's claim for 
additional evidentiary development and for the RO to consider 
additional matters relevant to the veteran's claim.  

During the course of this appeal, the veteran filed a claim 
seeking service connection for a lung disorder, including 
emphysema and chronic obstructive pulmonary disease (COPD), 
secondary to his service-connected pulmonary tuberculosis. 
See Allen v. Brown, 7 Vet. App. 439 (1995).  The RO has not 
previously adjudicate this claim, and it is referred to the 
RO for development and adjudication as appropriate.


FINDINGS OF FACT

The veteran's service-connected pulmonary tuberculosis, which 
during its initial active stages was characterized as far 
advanced in the 1950s, is currently inactive and has been so 
for many decades.  




CONCLUSION OF LAW

The criteria for the assignment of a schedular rating in 
excess of 30 percent for pulmonary tuberculosis, far 
advanced, inactive, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6721 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating in excess of 30 percent for his service-connected 
pulmonary tuberculosis, far advanced, inactive.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as the claim addressed herein.  

The veteran is currently assigned a 30 percent rating for 
pulmonary tuberculosis pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6721, which has been in effect since March 
1961.  Diagnostic Code 6721 is for application for far 
advanced inactive 
pulmonary tuberculosis.  

The Board notes that there are special provisions regarding 
evaluation of respiratory conditions.  Public Law 90-493 
repealed section 356 of title 38, United States Code, which 
had provided graduated ratings for inactive tuberculosis.  
The repealed section, however, still applies to the case of 
any veteran who on August 19, 1968, was receiving or entitled 
to receive compensation for tuberculosis.  38 C.F.R. § 
4.96(b) (2005).  Thus, the old law continues to operate in 
the present case.

Where a rating for pulmonary tuberculosis was entitled on or 
prior to August 19, 1968, residuals of inactive pulmonary 
tuberculosis are rated 100 percent disabling for two years 
after the date of inactivity, following active tuberculosis, 
which was clinically identified during active service or 
subsequently; 50 percent thereafter for four years, or in any 
event, to six years after date of inactivity; 30 percent 
thereafter, for five years, or to eleven years after date of 
inactivity.  38 C.F.R. § 4.97, Diagnostic Code 6721 (2005).  

Furthermore, that Code section provided a minimum 30 percent 
rating following far advanced lesions diagnosed at any time 
while the disease process was active; 20 percent following 
moderately advanced lesions, provided there is continued 
disability, emphysema, dyspnea on exertion, impairment of 
health, etc.; and noncompensable otherwise. 

Additionally, the rating schedule specifies that the 
graduated 50-percent and 30-percent ratings and the permanent 
30 percent and 20 percent ratings for inactive pulmonary 
tuberculosis are not to be combined with ratings for other 
respiratory disabilities.  See Note (2) following Codes 6701-
6724.  38 C.F.R. Part 4, Code 6701-6724 (2005).

In the present case, there is no current demonstration of 
active pulmonary tuberculosis.  Nor has there been objective 
evidence of an active process of pulmonary tuberculosis for 
many decades.  

The veteran's most recent VA pulmonary examination, performed 
in October 2005, noted that he was treated for pulmonary 
tuberculosis in the 1950s, and that there is no evidence that 
the pulmonary tuberculosis has ever returned in an active 
form.  The report then noted that the veteran's current 
shortness of breath began during the last ten years.  
Physical examination revealed decreased breathing sounds 
bilaterally, and a slightly prolonged expiratory phase.  X-
ray examination of the chest revealed marked changes of COPD 
with evidence of bulla formation.  The report concluded with 
diagnoses of history of pulmonary tuberculosis and COPD.  
Based upon his examination of the veteran, and his review of 
the claims folder, the VA examiner concluded that the 
veteran's COPD and obstructive lung disease has by far been 
the major contributor in causing his current shortness of 
breath.  In support of this theory, the VA examiner noted 
that the veteran was a smoker for fifteen years (quitting 
about 12 years ago), that his tuberculosis has been inactive 
for many, many years; and that his breathing problems have 
only been around for the past ten years.

The veteran's prior VA pulmonary examination, performed in 
August 2003, noted that the VA examiner had reviewed the 
veteran's claims folder, and provided his with a physical 
examination.  Based upon this review, the VA examiner opined 
that the veteran's current lung function problems are more 
likely than not related to his COPD than old tuberculosis.   
Reaching a similar conclusion was the VA examiner who 
conducted the veteran's January 2002 VA pulmonary 
examination.  Based upon his review of the claims folder, and 
physical examination of the veteran, he concluded that most 
of the veteran's poor lung function is secondary to COPD 
rather than tuberculosis. 

The opinions offered during these three VA examinations found 
that the veteran does not have active tuberculosis.  As these 
opinions were offered following 
a physical examination and review of the claims folder, they 
are highly probative.  
Finally, it is noted that no other competent evidence of 
record refutes the findings that the veteran's pulmonary 
tuberculosis is and has been inactive for decades.
VA outpatient treatment reports are negative for any 
reference to treatment for active pulmonary tuberculosis.  
Indeed, there is no competent finding of active tuberculosis 
for many decades.  

Based on the foregoing and without objective evidence of 
active pulmonary tuberculosis, it is the Board's judgment 
that the veteran has not satisfied the criteria under 
Diagnostic Code 6721 (entitled on August 19, 1968) for an 
increased rating.  The veteran's service-connected pulmonary 
tuberculosis, which during its initial active stages was 
characterized as far advanced in the 1950s, is currently 
inactive and has been so for many decades.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for inactive pulmonary tuberculosis.  See 
Gibert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In reaching this decision, the Board recognizes that the 
veteran does have a current and significant respiratory 
disorder, i.e. COPD.  While this condition may be secondary 
to the veteran's service-connected pulmonary tuberculosis, 
far advanced, inactive, that issue is not presently before 
the Board.  Moreover, the Board believes these issues can be 
adjudicated separately as 38 C.F.R. § 4.97, Diagnostic Code 
6721, Note (2), states that the graduate 30-percent 
disability rating is not to be combined with ratings for 
other respiratory disabilities.  

Duty to Notify and Duty to Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, beginning in November 2001, rating action, 
statements of the case and supplemental statement advised the 
veteran of the foregoing elements of the notice requirements.  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran has also been given 
three VA examinations to determine the severity this 
condition.

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  


ORDER

Entitlement to a disability rating higher than 30 percent for 
pulmonary tuberculosis, far advanced, inactive, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


